Citation Nr: 1423245	
Decision Date: 05/22/14    Archive Date: 05/29/14

DOCKET NO.  10-06 287	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for bilateral hearing loss.  

2.  Entitlement to service connection for coronary artery disease ("heart disability"). 

3.  Entitlement to service connection for hypertension.   


REPRESENTATION

Appellant represented by:	John March, Agent 


ATTORNEY FOR THE BOARD

K. Anderson, Associate Counsel 


INTRODUCTION

The Veteran had active military duty from February 1966 to April 1970.  

This matter comes before Board of Veterans' Appeals (Board) on appeal of a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  


FINDINGS OF FACT

1.  An un-appealed June 1995 rating decision denied service connection for bilateral hearing loss.  

2.  Since the June 1995 rating decision, evidence that is new, which relates to an unestablished fact necessary to substantiate the claims of service connection for an a bilateral hearing disability, which is neither cumulative or redundant, and which raises a reasonable possibility of substantiating the claim has not been received.  

3.  The Veteran did not have service in the brown waters of Vietnam or in country during the Vietnam War.  

4.  A heart disability was not manifested in service, has not been productive of symptoms continuously since service, or to a compensable degree within one year of service discharge, and any current heart disability is not otherwise etiologically related to such service.  

5.  Hypertension was not manifested in service, has not been productive of symptoms continuously since service, or to a compensable degree within one year of service discharge, and any current hypertension is not otherwise etiologically related to such service.  



CONCLUSIONS OF LAW

1.  The June 1995 rating decision denying service connection for bilateral hearing loss is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 3.160, 20.1103 (2013).  

2.  New and material evidence has not been received with respect to the claim of entitlement to service connection for bilateral hearing loss; the claim may not be reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (a) (2013).  

3.  The Veteran's heart disability was not incurred in or aggravated by active service and may not be presumed to have been incurred therein.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2013).  

4. The Veteran's hypertension was not incurred in or aggravated by active service and may not be presumed to have been incurred therein.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

New and Material 

The Veteran is seeking to reopen a claim of service connection for bilateral hearing loss that was previously denied by the RO.  For the reasons that follow, the Board concluded that the prior denial is final and that new and material evidence has not been received and that reopening is not warranted.  

In June 1995, the Veteran filed a claim seeking entitlement to service connection for bilateral hearing loss, arguing that he suffered from a hearing disability that was related to service.  The RO denied entitlement to service connection due to lack of a nexus between the Veteran's hearing loss and his active service or any evidence of continuity of hearing loss since his separation from service.  

The Veteran was advised of the RO's decision in a June 1995 letter, and the Veteran did not submit a notice of disagreement or submit any additional evidence within a year of the rating decision.  As such, the rating decision from June 1995 is final.  38 C.F.R. § 20.1103.

In September 2008, the Veteran submitted a claim requesting that his previous claim from 1995 be reopened.  To reopen a claim that has been previously denied and has become final, the claimant must present new and material evidence.  38 U.S.C.A. § 5108 (West 2002).  New and material evidence is defined as evidence not previously submitted to agency decision makers which, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim, which is neither cumulative nor redundant, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2013).

Before the Board may reopen a previously denied claim, it must conduct an independent review of the evidence to determine whether new and material evidence has been submitted sufficient to reopen a prior final decision.

In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the U.S. Court of Appeals for the Federal Circuit noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a Veteran's injury or disability, even where it would not be enough to convince the Board to grant a claim.

The evidence that has been submitted in support of the Veteran's claim includes evidence of a hearing disability from Audiology and Speech Associates from August 2006 and October 2008.  The last prior denial was based upon a lack of a nexus between the Veteran's current hearing loss disability and active service.  These records are new because they were not of record at the time of the last prior denial.  However, these medical records are not material, as they do not relate to an unestablished fact necessary to substantiate the claim.  The medical records submitted since the last prior denial show that the Veteran is currently diagnosed with bilateral hearing loss and received treatment for such disability, but this fact had been previously established at the time of the last prior denial.  

The last prior denial in June 1995 was based upon a lack of a nexus between the Veteran's current bilateral hearing loss disability and his time in in service.  The RO based their denial on the lack of a diagnosis in service, or a diagnosis within one year of service and no medical evidence linking the Veteran's disability to his time in service.  The evidence that has been submitted since does not address the reason why the last denial was made, and that is for lack of a nexus.  Thus, since the medical records submitted by the Veteran are not material, the Board concludes that reopening is not warranted.  See 38 C.F.R. § 3.156(a).  

The Board is aware that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  Pursuant to Shade, evidence is considered new if it has not been previously submitted to agency decision makers, and it is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id.  The Court interprets the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and views the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  However, even under this standard, the evidence submitted would not trigger VA's duty to assist by providing a medical opinion, because there is no evidence of record linking the Veteran's current disabilities to an injury or event in service.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); see McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Overall, the Board has determined that the evidence submitted in support of the bilateral hearing loss claim do not raise a reasonable possibility of substantiating that claim and is insufficient to reopen the previously denied claim.  38 U.C.S.A. §§5108, 7105; 38 C.F.R § 3.156(a).  Having found the evidence new, but not material, no further adjudication of this claim is warranted.  See Kehoskie v. Derwinski, 2 Vet. App. 31 (1991).  

Service Connection

The Veteran contends that he has a heart disability and hypertension as a result of service.  For the reasons that follow, the Board finds that neither the Veteran's heart disability nor his hypertension manifested during service or to a compensable degree within one year of separation from service and is not related to any incident of service.  The Board concludes that service connection is not warranted for a heart disability or hypertension. 

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. § 1110.  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed disorder, there must be (1) competent and credible evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) competent and credible evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). 

Further, where a veteran asserts entitlement to a chronic disease but there is insufficient evidence of a diagnosis in service, service connection may be established under 38 C.F.R. § 3.303(b) by demonstrating a continuity of symptomatology since service, but only if the chronic disease is listed under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As the Veteran's diagnosed heart disability and hypertension are listed as a chronic disease under 38 C.F.R. § 3.309(a), the provisions of 38 C.F.R. § 3.303(b) pertaining to continuity of symptomatology apply in this case.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Presumptive Service Connection for a Heart Disability 

The Veteran claims that his heart disability is related to service because he was exposed to herbicides in service.  Specifically he reports that his ship was based off the coast of Vietnam in the Gulf of Tonkin.

A veteran, who during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during service.  38 U.S.C.A.      § 1116(f) (West 2002); 38 C.F.R. § 3.307(a)(6)(iii) (2013).  "Service in the Republic of Vietnam" includes service in the waters offshore ("brown water") and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  See 38 C.F.R. §§ 3.307(a)(6)(iii).  

Service connection based on herbicide exposure will be presumed for certain specified diseases that become manifest to a compensable degree within a specified period of time in the case of certain diseases.  38 U.S.C.A. § 1116; 38 C.F.R.        §§ 3.307(a)(6); 3.309(e).  The following diseases are associated with herbicide exposure for purposes of the presumption: AL amyloidosis, chloracne or other acneform disease consistent with chloracne, Type II diabetes, Hodgkin's disease, ischemic heart disease [including but not limited to acute, subacute and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease, (including coronary spasm) and coronary bypass surgery; and stable, unstable, and Prinzmetal's angina], all chronic B-cell leukemias (including but not limited to hairy cell leukemia and chronic lymphocytic leukemia), multiple myeloma, non-Hodgkin's lymphoma, Parkinson's disease, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and certain soft-tissue sarcomas.

The Board notes that while this appeal was pending, a revision was made to the regulations governing presumptive service connection for herbicide-exposed veterans.  Effective August 31, 2010, VA published in the Federal Register a final rule amending 38 C.F.R. § 3.309(e) to establish presumptive service connection for ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina). 75 Fed. Reg. 53,202 (August 31, 2010).  The notice of final rulemaking states clearly that diseases that do not result in oxygen deficiency in the muscles of the heart such as peripheral arterial disease are not included in the definition of ischemic heart disease.  Id., at 53,204; see also 38 C.F.R. § 3.309(e), Note 3 (2013).  Similarly, the rulemaking indicates that only those conditions directly affecting the oxygen supply in the muscles of the heart are covered by the presumption.  Id.

Claims based on Agent Orange exposure are unique in that entitlement is based on an analysis of scientific evidence, ordered by statute.  38 U.S.C.A. § 1116(b).  The Agent Orange Act of 1991 (in part) directed the Secretary of Veteran Affairs to enter into an agreement with the National Academy of Science (NAS) to review and summarize the scientific evidence concerning the association between exposure to herbicides used in support of military operations in the Republic of Vietnam during the Vietnam Era and each disease suspected to be associated with such exposure. 

Whenever the Secretary determines that a positive association exists between exposure of humans to an herbicide agent and a disease, the Secretary will publish regulations establishing presumptive service connection for that disease.  If the Secretary determines that a presumption of service connection is not warranted, he must publish a notice of that determination, including an explanation of the scientific basis for that determination.  The Secretary's determination must be based on consideration of NAS reports and all other sound medical and scientific information and analysis available to the Secretary.  See 38 U.S.C.A. § 1116(b)-(c). 

The Secretary has reiterated that there is no positive association between exposure to herbicides and any other condition for which he has not specifically determined that a presumption of service connection is warranted.  See 75 Fed. Reg. 32,540 (June 8, 2010).  Based on the NAS committee report, Veterans and Agent Orange: Update 2008, the Secretary added additional disorders to the list of those for which the presumption of service connection is available.  See 75 Fed. Reg. 52,303 (Aug. 31, 2010).  Additional amendments have been enacted and public notices provided based on Veterans and Agent Orange: Update 2010.  See 75 Fed. Reg. 81,332 (Dec. 27, 2010); 77 Fed. Reg. 47,924 (Aug. 10, 2012); 78 Fed. Reg. 54,763 (Sept. 6, 2013).

A request for information from the VA states that Veteran served aboard the USS Halsey, which was located in the official waters off the coast of Vietnam from August 2, 1966 to September 7, 1966 and October 2, 1996 to October 21, 1966.  However, the record provides no conclusive proof of in-country service or "brown water" service.   

Although the Veteran argued that the Gulf of Tonkin was brown water in his claim, the Board notes that the Halsey is not listed as a vessel associated with exposure to herbicide agents, including by traveling in inland waterways, or "brown water." See Navy and Coast Guard Ships Associated with Service in Vietnam and Exposure to Herbicide Agents, http://vbaw.vba.va.gov/bl/21/rating/VENavyShip.htm (updated January 2014) and http://www.publichealth.va.gov/exposures/agentorange/index.asp; M21-1MR, Part IV, Subpart ii, 1.H.28.h. Additionally, as to what constitutes inland waters, VA's Adjudication Procedures Manual Rewrite (M21-1MR) explains that "[s]ervice aboard a ship that anchored in an open deep-water harbor, such as Da Nang, Vung Tau, or Cam Rahn Bay, along the RVN coast does not constitute inland waterway service or qualify as docking and is not sufficient to establish presumptive exposure to herbicides, unless the Veteran served as a coxswain aboard ship and reports going ashore during anchorage." VA Adjudication Procedures Manual Rewrite (M21-1MR), Part IV, Subpart ii, 1.H.28.h; see also VAOPGCPREC 27-97.

Based upon the evidence of record that the Veteran did not serve either in-country during the Vietnam War or on the "brown waters" of Vietnam, the Veteran's claim for service connection on a presumptive basis must be denied.  38 C.F.R. 3.309(e).  The preponderance of the evidence does not support presumptive service connection for a heart disability and the benefit of the doubt rule does not apply.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b). 

Direct Service Connection for a Heart Disability

Even if a veteran is not entitled to presumptive service connection for a disease claimed as secondary to herbicide exposure, VA must also consider the claim on a direct service-connection basis.  When a disease is first diagnosed after service but not within the applicable presumptive period, service connection may nonetheless be established by evidence demonstrating that the disease was in fact incurred in service.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  The Board will now turn to address the Veteran's heart condition on a direct service connection basis.  
The Veteran claims service connection for a heart disability.  As noted above, the Veteran has been diagnosed with coronary heart disease, to include atherosclerotic heart disease.  

According, to the Veteran's service treatment records there is no evidence of any heart conditions at the time of entry into active service.  A review of the January 1965 Report of Medical Examination completed at the time of the Veteran's enlistment states that his heart was normal upon clinical evaluation.  On the Veteran's November 1965 Report of Medical History completed at enlistment and signed by the Veteran, he denied any history of pain or pressure in chest, palpitation or pounding heart, and high or low blood pressure.  

The February1969 Report of Medical Examination completed at the Veteran's separation/extension states that his heart was normal upon clinical evaluation.  Additionally, service treatment notes reveal no treatment or diagnosis of a heart condition during service.  The Board there finds the Veteran did not suffer from a chronic heart condition during active service.  

Furthermore, the record does not show, nor did the Veteran assert through lay statements, that he received any treatment for, or experienced any symptomatology of, a heart disorder for well over one year following service separation.  Turning to a review of the Veteran's post service record, the first evidence available that the Veteran suffered from a heart condition is in 2004, a period of more than 33 years after the Veteran separated from service.  

In January 2005, the Veteran underwent a coronary artery bypass to address his coronary artery disease.  See January 2005 Largo Medical Center Operative Note.  In April 2006, the Veteran presented for a follow-up examination at the Heart and Vascular Clinic in Largo, Florida and it was noted that he had heart surgery in 2005 and that he would continue to be monitored at that clinic.  

Given the facts and evidence of record, the Board finds that the Veteran did not suffer from symptomatology related to his heart disorder continuously since service and, therefore, service connection is not warranted under the provisions of 38 C.F.R. § 3.303(b).  The threshold question therefore is whether there is sufficient medical evidence to establish an etiological link between the Veteran's diagnosed heart disorder and his period of active service.  The preponderance of the evidence is against this aspect of the appellant's claim.  The evidence of record does not support a finding that there is a nexus between the Veteran's current condition and his active service.   Further, although not dispositive, a lengthy period without complaint or treatment is considered evidence that there has not been a continuity of symptomatology and weighs heavily against the claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

Accordingly, the Board concludes that the preponderance of the evidence is against the claim for service connection for a heart disorder as directly related to the Veteran's period of active duty service.  The benefit of the doubt rule does not apply. See 38 U.S.C.A. § 5107.

Hypertension 

The Veteran claims entitlement to service connection for hypertension.  Specifically, he claims that this disability is related to his active military service.  

The Veteran's medical treatment records demonstrate a current diagnosis of hypertension.  The current disability element of service connection is well established.  The evidence does not establish that hypertension was "chronic" during the Veteran's active service.  Service treatment records reveal that the Veteran's blood pressure was 124/74 at separation from service, levels that do not indicate hypertension.  See February 1970 Report of Medical Examination; see also 38 C.F.R. § 4.104, Diagnostic Code 7101 ("hypertension" means diastolic blood pressure predominantly 90mm. or greater; "isolated systolic hypertension" means systolic blood pressure predominantly 160mm. or greater).  

Further, there is no evidence of continuity of symptomatology.  The Veteran's medical treatment records show a diagnosis of hypertension in October 1994, and he received treatment for hypertension at a private medical facility.  There is a lapse of more than 24 years between the Veteran's discharge from service and the first evidence of treatment for hypertension.  See October 1994 Tanana Valley Medical Surgical Group.  The Board concludes that service connection based on continuity of symptomatology is not warranted, as there is no evidence of symptomology or treatment for hypertension prior to 1994.  38 C.F.R. § 3.303(b). 

Certain chronic diseases, including hypertensive heart disease, may be presumed to have occurred in service if manifested to a degree of 10 percent within one year of service discharge.  38 C.F.R. §§ 3.307, 3.309(a).  However, the presumption of service connection does not apply in this case because, as noted above, the Veteran was discharged in 1970 and there were no identified possible manifestations of hypertension before 1994.  Service connection is not warranted on a presumptive basis.  Id.  

Concerning direct service connection, service treatment records are absent complaints, findings or diagnosis of hypertension or elevated blood pressure during active service.  This significant lapse in time between active service and the first evidence of hypertension weighs against the Veteran's claim.  The Board may, and will, consider in its assessment of a service connection the passage of a lengthy period of time wherein the Veteran has not complained of the malady at issue.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); see also Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (en banc).  

The Veteran has not identified any particular event, injury, or disease to which his hypertension may be related.  He has not offered competent lay evidence, by report of lay observable symptoms, by report of a contemporaneous medical diagnosis, or by describing symptoms supported by a later medical diagnosis.  See Jandreau, 492 F.3d at 1377.  The Veteran's proffered statements do not identify any basis on which a lay witness could be competent to relate hypertension to any incident of service.  There is no medical evidence that relates hypertension to some incident of service.  The normal clinical findings at the time of separation from service, as well as the absence of any medical records of a diagnosis or treatment for many years after service is probative evidence against the claim for direct service connection.  The Board finds that the Veteran's hypertension is not related to service.  Service connection on a direct basis is not warranted.  38 C.F.R. § 3.303(d).  

In light of the foregoing, the Board concludes that service connection is not warranted for hypertension on the basis of chronicity, continuity of symptomatology, compensable manifestations within one year of separation from service, or nexus to some incident of service.  Accordingly, the Board concludes that the preponderance of the evidence is against the claim for service connection for hypertension, and the benefit of the doubt rule does not apply.  38 U.S.C.A. § 5107.  

Duties to Assist and Notify 

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of (1) the information and evidence not of record that is necessary to substantiate a claim, (2) which information and evidence VA will obtain, and (3) which information and evidence the claimant is expected to provide. 38 U.S.C.A. § 5103(a) (West 2002).  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Veteran received notification prior to the most recent unfavorable agency decision through two October 2008 letters.  The Veteran's claim was subsequently readjudicated, most recently in a March 2010 supplemental statement of the case.  The duty to notify the Veteran was satisfied under the circumstances of this case.  38 U.S.C.A. § 5103.  

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A (2002); 38 C.F.R. § 3.159 (2013).  

Service treatment records have been associated with the claims file.  All post-service treatment records and reports identified by the Veteran have also been obtained.  The Veteran has not identified any additional records that should be obtained prior to a Board decision.  Therefore, VA's duty to assist the Veteran in obtaining records has been satisfied.  See 38 C.F.R. § 3.159(c)(4).  

A VA examination on the etiology of the Veteran's heart disability and his hypertension was not provided, and the Board notes that the evidence of record does not warrant one.  See 38 C.F.R. § 3.159(c)(4).  VA has a duty to provide a VA examination when the record lacks evidence to decide the Veteran's claim and there is evidence of (1) a current disability, (2) an in-service event, injury, or disease, and (3) some indication that the claimed disability may be associated with the established event, injury, or disease.  Id.; see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In the present case, there is no persuasive evidence that the currently diagnosed heart disability and hypertension may be related to an in-service incident or injury.



ORDER

As new and material evidence has not been received to reopen the claim of entitlement to service connection for bilateral hearing loss, the appeal is denied. 

Entitlement to service connection for a heart disability is denied.  

Entitlement to service connection for hypertension is denied. 



____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


